            Case 2:20-cv-01867-MJH Document 8 Filed 12/07/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    K.H., a minor and DETRELL                                   )
    HUTCHERSON, parent and sole legal                           ) Civil Action No. 20-1867
    custodian of the minor K.H.,                                )
                                                                ) Judge Marilyn J. Horan
                            Plaintiffs,                         )
                                                                )
          v.                                                    )
                                                                )
    PIAA and DR. ROBERT A. LOMBARDI                             )
    in his capacity as Executive Director,                      )
                                                                )
                            Defendants.                         )
                                                                )

                              ORDER ON STIPULATION TO REMAND

         AND NOW, this 7th day of December, 2020 the parties’ Stipulation to Remand, ECF

No.6, is approved. This matter is dismissed without prejudice and will be remanded to the Court

of Common Pleas of Allegheny County. The Court acknowledges that the parties have

stipulated and agreed that, should Plaintiffs not file the Amended Complaint attached as Exhibit

1 to the Stipulation to Remand in the Court of Common Pleas of Allegheny County within five

days of this Court’s remand Order, Plaintiffs agree that Defendants may choose to again remove

the matter to this Court pursuant to applicable law.1 The parties shall bear their own costs and

fees for all matters related to the removal and remand of this matter.




1
   In fact, the parties stipulated that the Court would order that, if the Plaintiffs do not file the Amended Complaint
referenced in the Stipulation in the Court of Common Pleas of Allegheny County within five days of the entry of the
Court’s order to remand, “Defendants are given leave to again remove the matter to this Court.” ECF No. 6, at ¶
6.D. The Court cannot do this as once this matter is remanded to the Court of Common Pleas of Allegheny County,
this Court has no jurisdiction over this matter or the parties. “The validity of an order of a federal court depends
upon that court’s having jurisdiction over both the subject matter and the parties.” Ins. Corp. of Ireland v.
Compagnie des Bauxites de Guinee, 456 U.S. 694, 701 (1982). The Court understands that the purpose of said
stipulation is to ensure that Plaintiffs will in fact file the proposed Amended Complaint that removes any basis for
federal jurisdiction. As stated in the body of the Opinion, the Court acknowledges the parties’ stipulation, but takes
no position as to whether such an agreement, in practice, is in accord with applicable laws.
”

                                                          1
        Case 2:20-cv-01867-MJH Document 8 Filed 12/07/20 Page 2 of 2




      IT IS FURTHER ORDERED that the Clerk of Courts shall remand this case to the Court

of Common Pleas of Allegheny County, Pennsylvania, FORTHWITH.



IT IS SO ORDERED.


                                                      ________
                                                            ______
                                                                _____
                                                                   ___________
                                                                            ____
                                                                               _______
                                                      __________________________  _______
                                                                                  __
                                                      Marilyn J. H oran
                                                                     an
                                                                 Horann
                                                      United States District Judge




                                           2
